           Case 2:20-cr-00230-KJD-DJA Document 51 Filed 07/26/21 Page 1 of 3



 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 5

 6 UNITED STATES OF AMERICA,                         2:20-CR-230-KJD-DJA

 7                  Plaintiff,                       Final Order of Forfeiture

 8          v.

 9 MICHAEL MOE,
10                  Defendant.

11          The United States District Court for the District of Nevada entered a Preliminary
12 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §

13 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Michael Moe to the

14 criminal offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture

15 Allegation of the Criminal Indictment and shown by the United States to have the requisite

16 nexus to the offense to which Michael Moe pled guilty. Criminal Indictment, ECF No. 1;

17 Change of Plea, ECF No. 35; Plea Agreement, ECF No. 37; Preliminary Order of

18 Forfeiture, ECF No. 40.

19          This Court finds that on the government’s motion, the Court may at any time enter
20 an order of forfeiture or amend an existing order of forfeiture to include subsequently

21 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

22 32.2(b)(2)(C).

23          The government served every person reasonably identified as a potential claimant in
24 lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

25 Rule G(4)(a)(i)(A).

26          This Court finds the United States notified known third parties by regular mail and
27 certified mail return receipt requested of their right to petition the Court. Notice of Filing

28 Service of Process – Mailing, ECF No. 41.
            Case 2:20-cr-00230-KJD-DJA Document 51 Filed 07/26/21 Page 2 of 3



 1          On May 14, 2021, the United States Attorney’s Office served Angelo Tyson

 2   Littleford/Littlefort with copies of the Preliminary Order of Forfeiture and the Notice

 3   through regular mail and certified mail return receipt requested. Notice of Filing Service of

 4   Process – Mailing Exhibits, ECF No. 41-1, p. 3, 5-7, 9-11, 13-16.

 5          On July 13, 2021, the United States filed a proposed Stipulation for Entry of Order of

 6   Forfeiture as to Angelo Littleford and Order, ECF No. 45.

 7          On July 19, 2021, the Court granted the Stipulation for Entry of Order of Forfeiture

 8   as to Angelo Littleford, ECF No. 47.

 9          This Court finds no other petition was filed herein by or on behalf of any person or

10   entity and the time for filing such petitions and claims has expired.

11          This Court finds no petitions are pending regarding the property named herein and

12   the time has expired for presenting such petitions.

13          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

14   all possessory rights, ownership rights, and all rights, titles, and interests in the property

15   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

16   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

17   924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of

18   according to law:

19          1. a Glock 22 .40 caliber handgun bearing serial number BEKU549; and

20          2. any and all compatible ammunition

21   (all of which constitutes property).

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

23   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

24   deposit, as well as any income derived as a result of the government’s management of any

25   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

26   disposed of according to law and the Stipulation.

27   ///

28   ///
                                                      2
            Case 2:20-cr-00230-KJD-DJA Document 51 Filed 07/26/21 Page 3 of 3



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3          DATED _____________________,
                    July 26              2021.

 4

 5

 6                                               KENT J. DAWSON
                                                 UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      3
